Title: [undated diary entry]
From: Washington, George
To: 

The following is the opinion of the late Lord Chanceller Cambden, and Chanceller York, on Titles derivd by the Kings Subjects from the Indians or Natives. “In respect to such places as have been, or shall be acquired by Treaty or Grant from any of the Indian Princes, or Governments, your Majestys Letters Patents are not necessary, the Property of the Soil, vesting in the Grantee by the Indian Grants, Subject only to your Majestys Right of Sovereignty over the Settlements, and over the Inhabitants as English Subjects who carry with them, your Majestys Laws wherever they form Colonies, and receive your Majestys Protection, by Virtue of your Royal Chartres.”